OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 26, 1939.
In this proceeding to discipline him for professional misconduct, the respondent was charged with having been convicted on January 10, 1980, in the Municipal Court, San Diego County, California, of the crimes of unauthorized practice of law and unlawfully advertising himself as a practicing attorney when he was not entitled to practice law.
The Referee sustained all of the allegations of misconduct. The petitioner has moved to confirm the report of *433the Referee. After reviewing all of the evidence, we are in full agreement with the findings of the Referee. The respondent is guilty of the afore-mentioned charges of misconduct. The petitioner’s motion is granted.
In determining an appropriate measure of discipline, we are mindful of the respondent’s personal problems and the fact that he does not intend to return to New York State.
Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of one year commencing August 1, 1981, and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Titone and Hargett, JJ., concur.